DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Esses (US 2016/0256585 A1) and Muderlak et al. (US 4,968,345).
	Regarding claim 1, Esses discloses an ergonomic scent diffuser (102), comprising: a first housing (130) having a plurality of electrodes (104, 106); a second housing (134) connected to the first housing (134) wherein the second housing (134) has a heating member (118) disposed in the second housing (134) and adapted to receive power from the plurality of electrodes (104, 106); and a cap (116) slidably connected to the second housing and adapted to retain a fragrance emitting member (see Abstract; figures 1-8 and paragraphs 0017-0035), since a portion of the second housing (base, 134) is provided with a plurality of electrode (104, 106), a portion is provided with a heating member (118) and a portion is adapted to receive power from the plurality of electrodes (104, 106), and the cap (116) slides onto the second housing (133) to engage the locking  mechanism (120).
Muderlak et al. discloses a diffuser wherein a housing (10) having a sliding groove (13) formed at the base of an extension (19) and guideways (17) are formed on the extension (17) to allow bumps (35) to slide down into grooves (13) when the cap (30) is placed over the cartridge (20) and extension (19) (see figures 1-8 and column 2, line 64 through column 4, line 5).

	Claims 2, 3, and 5-8 depend on claim 1.
Regarding claim 9, Esses discloses an ergonomic scent diffuser (102), comprising: a first housing (130) having a plurality of electrodes (104, 106); a second housing (134) connected to the first housing (134) wherein the second housing (134) has a heating member (118) disposed in the second housing (134) and adapted to receive power from the plurality of electrodes (104, 106); and a cap (116) slidably connected to the second housing and adapted to retain a fragrance emitting member (see Abstract; figures 1-8 and paragraphs 0017-0035), since a portion of the second housing (base, 134) is provided with a plurality of electrode (104, 106), a portion is provided with a heating member (118) and a portion is adapted to receive power from the plurality of electrodes (104, 106), and the cap (116) slides onto the second housing (133) to engage the locking  mechanism (120).
Esses fails to disclose or suggest a diffuser wherein the second housing has a retaining clip positioned to removably connect to a slot in an opening of the cap.
Claims 10-15 depend on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed May 10, 2021, with respect to the objection of the specification and the objection of claim 7 have been fully considered and are persuasive.  The objection of the specification and the objection of claim 7 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774